DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities:  the claim is written almost as a method claim.  The claim should be rephrased to positively recite the components, not the method of manufacture.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claim 8, line 1 recites “a plurality of look out flaps…for the hunter to peek through.”  The flaps are not explained in the disclosure, and are simply depicted as .
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, 13, 16, and 20-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "tightly" in claim 1 is a relative term which renders the claim indefinite.  The term "tightly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  One of ordinary skill in the art would not be clear as to how the spring fits inside the tube.
Claim 8 recites the limitation "the hunter" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the middle housing" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of this action, claim 13 will be treated as though it depends from claim 6.
Claim 10 recites the limitation "the looped pocket" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 10 also recites that the “first clamp fastened onto the looped pocket containing the first handle rod and a second clamp fastened to the second handle rod.”  
Claim 16 recites that “the angle of the outstretched blind may vary from about 0 to about 180 degrees,” but no context is given for this angle measurement.  Particularly, where is this angle measured to and from?  The sheets themselves?  The sheets to the ground?  The limitations of this claim are unclear.
Claim 20 is generally unclear.  First, line 1 recites “the tie rod is disposed at a distance from the reel tube such that it prevents the first sheet or the second sheet from wrapping around a rear of the retractable blind…”  It is unclear if “it” refers to the tie rod or the reel tube.  But moreover, the metes and bounds of the claim are unclear- given the device as disclosed, it would always be possible to wrap the sheets around the device, including the tie rod.  It is unclear how this changes “when the sheets retract in an uncontrolled manner.”  For the purposes of this action, this claim will be interpreted to state that the sheets will encounter the tie rod if they were to wrap about the entire assembly.
Claim 21 is generally unclear.  It would seem that meeting the limitations written would require a host of unclaimed conditions- as above, if the device is unconstrained, nothing would stop pivoting of the base assembly. For the purposes of this action, this claim will be interpreted to state that the sheets will encounter the tie rod if the housing rotates while the sheet is constrained.
Claims 22-24 recite that a measurement “ranges from” one size to another.  It is unclear how a component can “range,” that is, it is unclear if this is implying adjustability.  If the applicant is attempting to give a range of choices for a size, it should be phrased as --wherein the height of the first sheet and the second sheet is between 16 inches and 96 inches— or similar. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 10-16, and 20-24 as best understood are rejected under 35 U.S.C. 103 as being unpatentable over Abouloukme US 6,948,542 in view of Hipskind US 4,124,196.
Regarding claim 1, Abouloukme teaches a retractable blind assembly for a hunt comprising: 
a reel tube 12 having a top end and a bottom end; 
a first sheet and a second sheet 17, said first sheet joining the second sheet to form a combined sheet having a rear end and a front end, said combined sheet being wound over the reel tube to form a sheet roll with the rear end of the combined sheet being disposed inside the roll to form a retracted configuration, said first sheet and second sheet being configured for unwinding from the sheet roll separately to form an outstretched blind at an angle, said first sheet having a front end and said second sheet having a front end; 
a base housing 14, said base housing containing a rear vertical extension and a front vertical aperture, said bottom of the reel tube being adapted to fit into the front vertical aperture of the base frame; 
a tie rod 15
a torsion spring adapted to tightly fit inside the reel tube, said torsion spring being adapted for applying tension onto the outstretched blind (abstract); and 
a housing assembly 14 attached to the top of the sheet roll and the top of the tie rod.

    PNG
    media_image1.png
    406
    500
    media_image1.png
    Greyscale

Figure 1- Abouloukme Figure 2
Abouloukme does not teach that the base housing is adapted for placement onto a ground surface.  Hipskind teaches that a retractable blind assembly can be mounted primarily vertical on a base housing and be placed onto or above said ground surface.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the blind assembly of Abouloukme by mounting it vertically as taught by Hipskind in order to increase its versatility or enable easier transport.
Abouloukme does not teach that the base housing comprises a rear vertical extension and a front vertical extension, said bottom of the reel tube being adapted to fit In re Einstein, 8 USPQ 167.  Likewise, it would have been obvious to modify the base housing such that the bottom side of the tie rod is adapted for placement into the rear vertical extension of the base housing as done for the reel tube attachment or as seen in Abouloukme figure 5 in order to simplify manufacturing and better fit the vertical form factor.
If applicant does not agree that Abouloukme teaches a torsion spring, then Hipskind also teaches that a torsion spring 34 adapted to tightly fit inside the reel tube 33, said torsion spring being adapted for applying tension onto the outstretched blind (column 2, line 60- column 3, line 3).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the blind assembly of Abouloukme with an internal coil spring as taught by Hipskind in order to ensure proper tensioning and retraction of the blind.
Regarding claim 2, Abouloukme and Hipskind teach the invention as claimed as detailed above with respect to claim 1.  Abouloukme also teaches a first handle rod 18 being attached to the front end of the first sheet 17 and a second handle rod 18 being attached to the front end of the second sheet 17.
Regarding claim 3, Abouloukme and Hipskind teach the invention as claimed as detailed above with respect to claim 2.  Abouloukme also teaches that the first handle rod and the second handle rod are inserted into looped pockets sewn to the front ends of the respective sheets.
Regarding claim 4, Abouloukme and Hipskind teach the invention as claimed as detailed above with respect to claim 2.  Abouloukme does not teach a sleeve adapted to slide over the tie rod to reinforce the tie rod, however this can be seen as adding a duplicate tie rod.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to add a second tie rod over the first in order to reinforce the system, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Alternatively, the examiner is taking official notice that it is well-known in the art that a sleeve can be added to reinforce a rod. It would have been obvious to one having ordinary skill in the art at the time the invention was made to add a second tie rod over the first in order to reinforce the system.
Regarding claim 6, Abouloukme and Hipskind teach the invention as claimed as detailed above with respect to claim 1.  Abouloukme does not teach that the housing assembly comprises a middle housing member attached at one end to the top of the tie rod, said housing assembly also comprising an upper housing member for covering the middle housing, however it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the housing as two separate components in order to simplify manufacturing or enable individual replacement of parts, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179. 
Regarding claim 7, Abouloukme and Hipskind teach the invention as claimed as detailed above with respect to claim 1.  Abouloukme does not teach stakes or ropes.  Hipskind also teaches a plurality of tie back ropes 62, 63 and a stake 41 used for setting up the retractable blind assembly, said stake and ropes being stowed inside pockets 40 disposed on a surface of the sheet 37 (column 4, lines 30-45).  It would have been 

    PNG
    media_image2.png
    390
    500
    media_image2.png
    Greyscale

Figure 2- Hipskind Figure 2
Regarding claim 8, Abouloukme and Hipskind teach the invention as claimed as detailed above with respect to claim 1.  Abouloukme does not teach a plurality of look out flaps (see-through cut outs, as best understood) in the first and second sheets for a person to peek through.  Hipskind teaches a series of cutouts 39 in the sheet 37
Regarding claim 10, Abouloukme and Hipskind teach the invention as claimed as detailed above with respect to claim 2.  Abouloukme also teaches a first clamp (hooks 19 or end caps) fastened onto the looped pocket containing the first handle rod and a second clamp fastened to the second handle rod to prevent the handle rods from sliding out of their respective looped pockets.
Regarding claim 11, Abouloukme and Hipskind teach the invention as claimed as detailed above with respect to claim 10.  Abouloukme does not teach a grommet hole disposed in the looped pocket containing the first handle rod and a grommet hole disposed in the looped pocket containing the second handle rod for attaching tie back ropes.  Hipskind teaches grommet holes 42 for tie ropes 62, 63.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the blind assembly of Abouloukme with cut outs as taught by Hipskind in order to effectively secure tie ropes.  Note that Hipskind does not teach grommet holes in the sleeve, however it would have been obvious to one having ordinary skill in the art at the time the invention was made to locate the hole in the very end of the sheet (sleeves) in order to provide optimal securing, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding claim 12, Abouloukme and Hipskind teach the invention as claimed as detailed above with respect to claim 1.  Abouloukme also teaches a hole in a center portion of the reel tube 12.
Regarding claim 13, Abouloukme and Hipskind teach the invention as claimed as detailed above with respect to claim 6.  Abouloukme also teaches a slot disposed at a bottom of the middle housing.  In this case, any of the holes or grooves can be interpreted as this slot.
Regarding claims 14 and 15, Abouloukme and Hipskind teach the invention as claimed as detailed above with respect to claim 1.  Abouloukme does not teach In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).
Regarding claim 16, Abouloukme and Hipskind teach the invention as claimed as detailed above with respect to claim 1.  Abouloukme also teaches that the angle of the outstretched blind 17 may vary from about 0 to about 180 degrees, as nothing would prevent this.
Regarding claim 20, Abouloukme and Hipskind teach the invention as claimed as detailed above with respect to claim 16.  Abouloukme also teaches that the tie rod 15 is disposed at a distance from the reel tube 12 such that it prevents the first sheet or the second sheet 17 from wrapping around a rear of the retractable blind when the sheets retract in an uncontrolled manner and when a setup angle between the first sheet and the second sheet is 90 degrees or less with the sheets oriented such that the tie rod is disposed between the sheets.  Abouloukme does not teach a specific distance, however it would have been an obvious matter of design choice to separate the components by the desired distance in order to achieve the desired device size or coverage, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 21, Abouloukme and Hipskind teach the invention as claimed as detailed above with respect to claim 1.  Abouloukme also teaches that the tie rod 15 is configured to stop pivoting of the base assembly and housing assembly, said pivoting 17 blocking movement of the tie rod.
Regarding claim 22, Abouloukme and Hipskind teach the invention as claimed as detailed above with respect to claim 20.  Abouloukme does not teach a specific distance between the tie rod and the reel tube, however it would have been an obvious matter of design choice to separate the components by the desired distance in order to achieve the desired device size or coverage, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claims 23 and 24, Abouloukme and Hipskind teach the invention as claimed as detailed above with respect to claim 1.  Abouloukme does not teach a specific sheet height, however it would have been an obvious matter of design choice to make the sheets of whatever size was desired in order to achieve the desired coverage or portability, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Claim 5 as best understood is rejected under 35 U.S.C. 103 as being unpatentable over Abouloukme US 6,948,542 in view of Hipskind US 4,124,196 and Pottmeyer US 8,579,007.
Regarding claim 5, Abouloukme and Hipskind teach the invention as claimed as detailed above with respect to claim 10.  Abouloukme does not teach a strap attached at one end to a top of the tie rod sleeve and at another end to a bottom of the base housing.  Pottmeyer teaches a collapsible blind assembly 10 that comprises a strap 72.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the blind assembly of Abouloukme with a carrying strap as taught by Pottmeyer in order to enable easier transport of the device.  While neither Abouloukme In re Japikse, 86 USPQ 70.
Claims 14 and 15 as best understood are rejected under 35 U.S.C. 103 as being unpatentable over Abouloukme US 6,948,542 in view of Hipskind US 4,124,196 and Miller US 6,779,537.
Regarding claims 14 and 15, Abouloukme and Hipskind teach the invention as claimed as detailed above with respect to claim 1.  Abouloukme does not teach camouflaged designs printed onto an inner and outer side of the first and second sheets.  Miller teaches a retractable blind assembly 10 which comprises camouflaged designs on the sheet 140 (abstract).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the blind assembly of Abouloukme with a camouflage design as taught by Pottmeyer in order to make the device less obtrusive or more aesthetically appealing.
Claims 9 and 17-19 as best understood are rejected under 35 U.S.C. 103 as being unpatentable over Abouloukme US 6,948,542 in view of Hipskind US 4,124,196 and Wang US 8,881,787.
Regarding claims 9 and 17-19, Abouloukme and Hipskind teach the invention as claimed as detailed above with respect to claims 2 and 6.  Abouloukme does not teach that the first and second handle rods comprise stops attached to the bottom and top sides configured to contact the base or middle housing (respectively) in the retracted configuration in such a manner that the base or middle housing blocks the first and second handle rods from passing through a space between the reel tube and the tie rod when the handle rods retract.  Wang teaches a retractable blind assembly 10 comprising 14, a sheet 50, a base housing 12, a middle housing 112, and a handle rod 60, wherein the handle rod comprises stops on the top and bottom configured to contact the base or middle housing and prevent further retraction (column 9, lines 46-51).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the blind assembly of Abouloukme such that the rods ends contact the housings as taught by Wang in order to properly seat the rods during storage.
Claim 13 as best understood is rejected under 35 U.S.C. 103 as being unpatentable over Abouloukme US 6,948,542 in view of Hipskind US 4,124,196 and Williams US 7,219,709.
Regarding claim 13, Abouloukme and Hipskind teach the invention as claimed as detailed above with respect to claim 6.  In an alternative interpretation, Abouloukme does not teach a slot disposed at a bottom of the middle housing.  Williams teaches a retractable blind assembly comprising a slot 39 disposed on the housing 38.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the blind assembly of Abouloukme with slots on the housing as taught by Williams in order to mount the device or retain the sheets when they are not deployed (column 3, lines 5-10).  As to the location, it would have been obvious to one having ordinary skill in the art at the time the invention was made to locate the slots wherever it was convenient for manufacturing and/or use, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marc Burgess whose telephone number is (571)272-9385.  The examiner can normally be reached on M-F 08:30-15:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 517 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARC BURGESS/Primary Examiner, Art Unit 3642